Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karin Williams on 7/15/2022.

The application has been amended as follows: 

1. (Currently Amended) An adjustable open end wrench comprising: 
a handle including an end having a first pivotal portion and a second pivotal portion, wherein the first pivotal portion includes a pivotal hole; 
a first jaw including a pivotal groove, wherein a pivot is disposed to the first jaw and extends through the pivotal hole and the pivotal groove, permitting the first jaw to pivot relative to the handle, and wherein the first jaw includes a first driving portion; and 
a second jaw pivotably connected to the second pivotal portion, wherein the second jaw is slidably connected to the first jaw, wherein an end of the second jaw opposite to the first jaw is connected to an elastic element, wherein an end of the elastic element is connected to the second jaw, wherein another end of the elastic element is connected to the handle, wherein the second jaw includes a second driving portion, wherein the first and second driving portions face each other, wherein the first and second jaws are jointly pivotable relative to the handle between a first position and a second position, wherein the first and second driving portions are close to each other when the first and second jaws are in the first position, wherein the first and second driving portions are away from each other when the first and second jaws are in the second position, and wherein the elastic element is configured to move the second jaw towards the first position
wherein the second pivotal portion includes a first peripheral portion 10CFP7162US having a first pivotal groove, wherein a first pivotal ear protrudes from the second jaw and is received in the first pivotal groove, and wherein the second jaw is pivotable relative to the handle about a pivotal axis defined by the first pivotal ear
wherein the second pivotal portion includes a second peripheral portion having a first limiting groove, wherein the second peripheral portion is located between the first peripheral portion and another end of the handle, wherein a first limiting block protrudes from the second jaw and is located on a side of the first pivotal ear opposite to the second driving portion, wherein the first limiting block abuts against an inner wall of the first limiting groove when the second jaw is in the first position, and wherein the first limiting block disengages from the first limiting groove when the second jaw is in the second position.
Claims 2-3: Cancelled
Claim 4 Lines 1: The adjustable open end wrench as claimed in claim [[3]] 1,
ALLOWANCE
Claims 1 and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record discusses a slidable jaw and a pivotable jaw biased by a spring.  The prior art fails to disclose the intricacies as described in the claims.  Specifically, the prior art does not disclose a handle with a first jaw slidably connected and a second jaw pivotally connected to the handle by an elastic member to biased the jaw in an open position; wherein a first pivotal ear protrudes from the second jaw and is received in the first pivotal groove, and wherein the second jaw is pivotable relative to the handle about a pivotal axis defined by the first pivotal ear; and , wherein a first limiting block abuts against an inner wall of the first limiting groove when the second jaw is in the first position, and wherein the first limiting block disengages from the first limiting groove when the second jaw is in the second position.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 4-9 are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723